Cuyahoga App. No. 95128, 2010-Ohio-5374. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated in the court of appeals’ Journal Entry filed December 6, 2010:
“Does the failure to include a mandatory driver’s license suspension in a criminal sentence render that sentence void?”
O’Donnell, J., would hold the cause for the decision in 2010-1605, State ex rel. Davis v. Ewers.
Pfeifer, J., dissents.
The conflict case is State v. Thomas, Hamilton App. Nos. C-090716 and C-090463, 2010-Ohio-4856.
Sua sponte, cause consolidated with 2011-0010, State v. Harris, Cuyahoga App. No. 95128, 2010-Ohio-5374.